Per Curiam.

Upon further examination of the pleadings, the court finds that the “Memorandum in Support of Jurisdiction” attempts to combine an appeal as of right following the denial of a motion to reopen a case for ineffective assistance *90of counsel pursuant to App.R. 26(B) (Proposition 2) with an appeal from the denial of a late motion for reconsideration pursuant to App.R. 26(A), from which there is no appeal as of right. Insofar as appellant’s memorandum is in support of jurisdiction over a claimed appeal as of right and in support of a motion for leave to appeal a decision under App.R. 26(A), we dismiss the appeal as not involving a substantial constitutional question and deny leave to appeal. Insofar as the memorandum attempts to appeal the question of ineffective assistance of appellate counsel under App.R. 26(B), the decision of the court of appeals is affirmed.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.